Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15D0536. KENNETH DOBSON, et al. v. SINCLAIR OCONEE REALTY
    INC.

      Kenneth and Trina Dobson appealed to superior court after a magistrate court
rendered a judgment against them in this action involving the sale and purchase of a
manufactured home. The parties proceeded to trial in superior court but ultimately
entered into a settlement agreement, which terms were entered on the record of the
court. After the Dobsons refused to dismiss their claims, Sinclair filed motions to
enforce the settlement agreement and for attorney’s fees, and the Dobsons filed
motions to recuse and to appeal the attorney’s fees awarded. The trial court entered
its final order on June 3, 2015, in which it denied the Dobsons’ motion to recuse,
denied their motion to reconsider the award of attorney’s fees, and dismissed their
counterclaims. Kenneth and Trina Dobson filed their application for discretionary
appeal on August 6, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Because the Dobsons filed their application 64 days after entry of
the order they seek to appeal, it is untimely.
      The Dobsons filed a motion for mistrial on July 1, 2015, which motion is in
substance one for reconsideration. See Ghrist v. Fricks, 219 Ga. App. 415, 421 (2)
(465 SE2d 501) (1995) (in determining the nature of the motions filed, substance
rather than nomenclature controls).        However, the denial of a motion for
reconsideration is not directly appealable nor does it extend the 30-day deadline for
appealing the underlying order. See Bell v. Cohran, 244 Ga. App. 510, 511 (536
SE2d 187) (2000); OCGA § 5-6-38 (a). For these reasons, we lack jurisdiction over
this discretionary application, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            09/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.